Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-2,6,17,18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (US20170280952).
	Regarding claim 1, Nam et al. teach a handheld vacuum cleaner (handheld vacuum cleaner 1, figure 2), comprising: 
a dust cup assembly comprising:
(main body 2, figure 2) arranged vertically; 
an airflow generation device (suction motor 230, figure 8); and 
a cyclone separation device (dust separation unit 10, figure 8), wherein the airflow generation device and the cyclone separation device being arranged in the cup casing (figure 8), the airflow generation device being arranged above the cyclone separation device and located at a downstream side of the cyclone separation device, and an air vent (air exits 212, figure 1) being formed in a top of the cup casing; a suction nozzle assembly (suction unit 5, figures 1 & 8) mounted to the cup casing and defining a suction channel; and a handle assembly mounted to the cup casing and used to be held (handle 30, figure 1).
	Regarding claim 2, Nam et al. teach wherein the suction nozzle assembly  (suction unit 5, figures 8) is transversely mounted to the cup casing, and projected onto a vertical plane, a blowing direction of the air vent is inclined upward relative to an axial direction of the suction channel (figures 8 &9).
	Regarding claim 6, Nam et al teach wherein a plurality of air vents (air exits 212, figure 1) are provided and are each formed into an elongated shape extending along an up-down direction, and projected onto a horizontal plane, the plurality of the air vents (figures 6 & 7) are symmetrically distributed about an axis of the suction channel (suction unit 5 figures 1&3).
	Regarding claim 17, Nam et al. teach wherein the handle assembly (handle 30, figure 1) comprises a handle to be assembled with a cup casing (first extension 310, figure 1), and a power supply (battery 40, figure 1) connected with the handle (figure 1) and used to supply power to the airflow generation device (para. 0075), wherein the handheld vacuum cleaner is internally provided with a heat dissipation air duct (heat discharge hole 413, para. 0097) configured to guide an airflow in the cup casing to the power supply (para. 0186).
	Regarding claim 18, Nam et al teach wherein a dust retaining rib (anti-flying rib 504, paragraphs [0200-202]) is provided to an inner wall surface of the cup casing (main body 2, figure 1).
3.	Claim(s) 1,8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walker (US20180132683)).
Regarding claim 1, Walker teaches a handheld vacuum cleaner (vacuum cleaner 100, figure 1), comprising: 
a dust cup assembly comprising:
a cup casing (housing 104, figure 8, para. 0068) arranged vertically; 
an airflow generation device (motor fan assembly 200, figure 2) and 
a cyclone separation device (dirt separator 110, figure 2), wherein the airflow generation device and the cyclone separation device being arranged in the cup casing (para. 0036), the airflow generation device being arranged above the cyclone separation (para. 0036), and an air vent (para. 0036) being formed in a top of the cup casing; a suction nozzle assembly (pivotable nozzle 802, figure 8) mounted to the cup casing and defining a suction channel; and a handle assembly mounted to the cup casing and used to be held (handle 102, figure 1). 
	Regarding claim 8, Walker teaches wherein the airflow generation device (motor fan assembly 200, figure 2) comprises a motor and a fan wheel (motor fan assembly 200, figure 2) connected with a rotating shaft (see annotated figure 2) of the motor, and an axis of the suction channel (figure 7) intersects with a rotation axis of the motor at an acute angle or an obtuse angle (figures 1 & 4).

    PNG
    media_image1.png
    675
    934
    media_image1.png
    Greyscale

Annotated Figure 2
(s) 1,10,13-14  are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Dyson et al (US8347455B2). 
	Regarding claim 1, Dyson et al. teach a handheld vacuum cleaner (figure 1), comprising: 
a dust cup assembly comprising:
a cup casing (main body 12, figure 1) arranged vertically; 
an airflow generation device (airflow generator 36, figure 3, )and 
a cyclone separation device (upstream cyclone 20, figure 1), wherein the airflow generation device and the cyclone separation device being arranged in the cup casing (figure 3) the airflow generation device being arranged above the cyclone separation device and located at a downstream side of the cyclone separation device (figure 3), and an air vent (exhaust vents 26, figure 3) being formed in a top of the cup casing; a suction nozzle assembly (suction conduit, 14) mounted to the cup casing and defining a suction channel; and a handle assembly mounted to the cup casing and used to be held (handgrip, 28, figure 1).
	Regarding claim 10, Dyson et al teach wherein the airflow generation device comprises a motor (airflow generator 36, figure 3, )and a fan wheel connected with a rotating shaft of the motor, and an axis of the suction channel is parallel to or coincident with a rotation axis of the motor (figure 2)
 (pre-motor filter 42, figure 2) is provided between the airflow generation device (airflow generator 36, figure 2) and the cyclone separation device, and a downstream filter (post-motor filter 44, figure 2) is provided on a downstream side of the airflow generation device.
	Regarding claim 14, Dyson et al. teach wherein the air vent (exhaust vents 26, figure 3) is arranged opposite to the downstream filter (post-motor filter 44, figure 2).
5.	Claim(s) 1,7,13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Brown et al. (US 20170196419 A1).
Regarding claim 1, Brown et al teach a handheld vacuum cleaner (hand vacuum figure 2), comprising: 
a dust cup assembly comprising:
a cup casing (main body 106, figure 6) arranged vertically; 
an airflow generation device (suction motor 124, figure 6) and 
a cyclone separation device (cyclone unit 126 , para. 352, figure 6), wherein the airflow generation device and the cyclone separation device being arranged in the cup casing the airflow generation device being arranged above the cyclone separation device and located at a downstream side of the cyclone separation device (figure 6), and an air vent (clean air outlet 116, figure 6) being formed in a top of the cup casing; a suction nozzle assembly (conduit 146, figure 6) mounted to the cup casing and defining a suction (figure 6); and a handle assembly mounted to the cup casing and used to be held (handle 110, figure 6).
Regarding claim 7, Brown et al teach herein the airflow generation device (suction motor 124, figure 6) comprises a motor and a fan wheel connected with a rotating shaft of the motor (para. 0539) , the cup casing is cylindrical (main body 106, figures 1 & 6) and has a central axis parallel to but not coincident with a rotation axis of the motor, (para  0136)and an axis of the suction channel intersects with and is perpendicular to the central axis of the cup casing (figure 6).
Regarding claim 13, Brown et al. teach wherein an upstream filter (pre-motor filter 136, figure 6) is provided between the airflow generation device (suction motor 124, figure 6) and the cyclone separation device (cyclone unit 126, figure 6), and a downstream filter (post motor filter 142), is provided on a downstream side of the airflow generation device (para. 0355,0556).
	Regarding claim 14, Brown et al. teach wherein the air vent (clean air outlet 116, figure 6) is arranged opposite to the downstream filter (post motor filter 142, figure 5, para. 0335, 0556).
	Regarding claim 15, Brown et al. teach wherein the airflow generation device (suction motor 124, figure 6) comprises a negative pressure unit and a hood arranged outside and covering the negative pressure unit, the hood is provided with a plurality of exhaust holes (grill 138, figure 6), the downstream filter (post-motor filter 142, figure 5) (clean air outlet 116, figure 5)  is arranged around the downstream filter (figure 5).
	Regarding claim 16, Brown et al. teach wherein the cyclone separation device (cyclone unit 126, figure 6) comprises a primary cyclone separator, a secondary cyclone separator arranged in the primary cyclone separator (para. 0380), and a filter cartridge (para. 0354) arranged in the secondary cyclone separator, wherein an airflow enters between the cup casing and the primary cyclone separator tangentially through the suction channel to undergo first cyclone separation, then enters between the secondary cyclone separator and the filter cartridge through the primary cyclone separator and the secondary cyclone separator to undergo second cyclone separation, then flows to the airflow generation device through the filter cartridge and the upstream filter, and finally is discharged out of the cup casing (main body 106, figure 6) through the downstream filter device and the air vent (clean air outlet 116, figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US20170280952).
Regarding claim 3, Nam et al. teach wherein an included angle θ between an axial direction of the suction channel (figure 4) and a blowing direction of the air vent (air exits 212, figure 3) is projected onto a horizontal plane (para 0101).
Nam et al. do not explicitly teach θ will be 20° ≤ θ ≤ 120° 
Since Nam et al. disclose that air is discharged at angle from the air vent, there would be reasonable expectations of success. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the angle between the axial direction of the suction channel, and the blowing direction of the air vent to be between 20 and 120 degrees because the claimed angles do not appear to provide any unexpected results.
Furthermore, the angle between the axial direction of the suction channel and a blowing direction of the vent are recognized as a result-effective variable, i.e. variable which achieves a recognized result. In this case, the recognized result is that if the angle are too small than air will blow in the user’s direction. Therefore, since the general 
Regarding claim 4, Nam et al. teach wherein an inner side of the air vent is provided with an air guide (flow guide 213, figures 3 &20) surface to adjust a blowing direction of the air vent, and an included angle α between an extension line of the air guide surface and a connection line between a central point of the air vent (air exits 212, figure 3) and a central point of a dust cup is projected onto a horizontal plane (para. 0014, 0101, Nam discloses that air being discharged at angle helps reduce being passed to a user).
Nam et al. do not explicitly teach α will be 10° ≤ α ≤ 90°.
Since Nam et al. disclose that air is discharged at angle from the air vent, there would be reasonable expectations of success. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the angle between an extension line of the air 
Furthermore, the angle between an extension line of the air guide surface and a connection line between a central point of the air vent are recognized as a result-effective variable, i.e. variable which achieves a recognized result. In this case, the recognized result is that if the angle are too small than air will blow in the user’s direction.
Therefore, since the general conditions of the claim are met (e.g. in this case Nam et al discloses the air is discharged at angle) then it is not inventive to discover the optimum workable range/value by routine experimentation. Thus, as set forth above, 
it would have not been inventive to discover the optimum workable range by routine experimentation, and would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified have the angle between an extension line of the air guide surface and a connection line between a central point of the air vent to be between 10 and 90 degrees.

6.	Claims 9,11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (20180132683).
	Regarding claim 9, Walker teaches wherein an acute angle γ at which the axis of the suction channel (figure 7) intersects with the rotation axis of the motor.  (Walker discloses that suction channel can rotate through angle of 270 degrees [para. 0056] figures 1 & 4).
Walker does not explicitly teach γ will be 20°< γ < 70°
Since Walker discloses that suction channel can rotate through angle of 270 there would be reasonable expectations of success. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have acute angle γ at which the axis of the suction channel intersects with the rotation axis of the motor satisfies: 20°< γ < 70° because the claimed angles do not appear to provide any unexpected results.
Furthermore, acute angle γ at which the axis of the suction channel intersects with the rotation axis of the motor satisfies: 20°< γ < 70° are recognized as a result-effective variable, i.e. variable which achieves a recognized result. In this case, the recognized result is to make the vacuum cleaner be more compact.
Moreover, it appears that the cleaning device would have performed equally well with any angle, since the general conditions of the claim are met (e.g. in this case Walker discloses wide range of angles for suction channel) then it is not inventive to discover the optimum workable range/value by routine experimentation. Thus, as set forth above, it would have not been inventive to discover the optimum workable range by routine experimentation, and would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified have 
Regarding claim 11, Walker teaches wherein the airflow generation device (motor fan assembly 200, figure 2) comprises a negative pressure unit (para. 0063) and a hood arranged outside and covering the negative pressure unit (figure 2) the suction channel extends along a horizontal direction (figure 7) and is below a top end of the negative pressure unit, and a vertical distance L between the axis of the suction channel and the top end of the negative pressure unit (figures 1 & 4).
Walker does not explicitly teach vertical distance L satisfies 0.2H< L< 1.2H, wherein H is a height of the negative pressure unit in a vertical direction.
Since Walker discloses that suction channel can rotate through angle of 270 there would be reasonable expectations of success. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to a vertical distance L between the axis of the suction channel and the top end of the negative pressure unit satisfies 0.2H< L< 1.2H, wherein H is a height of the negative pressure unit in a vertical direction because the claimed distance do not appear to provide any unexpected results.
Furthermore, vertical distance L between the axis of the suction channel and the top end of the negative pressure unit satisfies 0.2H< L< 1.2H, wherein H is a height of the negative pressure unit in a vertical direction are recognized as a result-effective 
Moreover, it appears that the cleaning device would have performed equally well with distance, since the general conditions of the claim are met (e.g. in this case Walker discloses wide range of distances from negative pressure unit) then it is not inventive to discover the optimum workable range/value by routine experimentation. Thus, as set forth above, it would have not been inventive to discover the optimum workable range by routine experimentation, and would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified have the, vertical distance L between the axis of the suction channel and the top end of the negative pressure unit satisfies 0.2H< L< 1.2H, wherein H is a height of the negative pressure unit in a vertical direction.	
Regarding claim 12, Walker teaches wherein an axis of the suction channel extends along a horizontal direction and is below a top end of the cup casing, and a vertical distance L between the axis of the suction channel (figure 7) and the top end of the cup casing (housing 104, figure 4) satisfies 0.2S< L< 0.8S, wherein S is a height of the cup casing in a vertical direction (figures 1, 4, 5). 
Walker does not explicitly teach vertical distance satisfies 0.2S< L< 0.8S, wherein S is a height of the cup casing in a vertical direction.

Furthermore, a vertical distance L between the axis of the suction channel and the top end of the cup casing satisfies 0.2S< L< 0.8S, wherein S is a height of the cup casing in a vertical direction because the claimed distance do not appear to provide any unexpected results are recognized as a result-effective variable, i.e. variable which achieves a recognized result. In this case, the recognized result is to make the vacuum cleaner be more compact and not tip over.
Moreover, it appears that the cleaning device would have performed equally well with distance, since the general conditions of the claim are met (e.g. in this case Walker discloses wide range of distances from top end of cup casing) then it is not inventive to discover the optimum workable range/value by routine experimentation. Thus, as set forth above, it would have not been inventive to discover the optimum workable range by routine experimentation, and would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified have .
Allowable Subject Matter
7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723     

/SHAY KARLS/Primary Examiner, Art Unit 3723